DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The abstract of the disclosure is objected to because the abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickle (US 3,791,491) in view of Asano (EP 1950448).
Tickle discloses a floating caliper brake device (Title) for a railroad vehicle, comprising: 
a support frame (9) that includes a cylindrical portion (8) and is installed on a railroad bogie (Col. 2, lines 31-41); 
a support pin (10) that is supported by the cylindrical portion in such a manner as to be slidable in an axial direction of the cylindrical portion; 
a caliper (Fig. 1) that is fixed to the support pin, extends in a direction intersecting with the axial direction, and includes a first arm portion (1a) provided on a first side in the axial direction and a second arm portion (1b) provided on a second side in the axial direction; 
a first brake shoe (3) that is provided on the first arm portion; 
a second brake shoe (3) that is provided on the second arm portion and is opposite to the first brake shoe in the axial direction; 
a pressurizing device (8) configured to move the first brake shoe back and forth with respect to the second brake shoe.  Tickle does not disclose details of the pressurizing device.

an elastic member (21) that is supported by the cylindrical portion and is expandable and contractible in the axial direction; 
a stopper member (5) that is supported by the cylindrical portion in such a manner as to be immovable relatively to the cylindrical portion in the axial direction; and 
a moving member (22; [0030]) that is frictionally engaged with the support pin on the second side from the elastic member so as to be slidable in the axial direction, 
wherein an end portion of the elastic member on the first side and an end portion of the stopper member on the first side are each supported by the cylindrical portion (17), 
at least a portion of an end portion of the stopper member on the second side overlaps the moving member when viewed in the axial direction (17), and 
an end portion of the elastic member on the second side projects toward the second side from the end portion of the stopper member on the second side and is connected to the moving member (21, Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power actuator of Tickle by using the slack-adjusting brake cylinder of Asano in order to provide slack-adjusted braking.
	As per claim 2, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano further discloses wherein the moving member is frictionally engaged with the support pin in such a manner that a maximum 
As per claim 3, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the first side of the elastic member and the end portion on the first side of the moving member to not more than a predetermined value. 
As per claim 4, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 2.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the first side of the elastic member and the end portion on the first side of the moving member to not more than a predetermined value.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Slack adjusters
Burgoon et al (US 9,512,892).
Moore et al (US 5,465,816).
Chun (US 4,382,491).
Parker-Smith (US 867,672).
Sauvage (US 860,249).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657





/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657